Citation Nr: 0420432	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable rating for shell fragment 
wound residuals, left upper arm, muscle group III, with scar, 
prior to September 18, 1997.  

3. Entitlement to an increased rating for shell fragment 
wound residuals, left upper arm, muscle group III, with scar, 
evaluated as 10 percent disabling from September 18, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from February 1966 
until June 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1996 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a May 2003 decision, the Board denied service connection 
for a back disability; denied a compensable rating for shell 
fragment wound residuals, left upper arm, muscle group III, 
with scar, prior to September 18, 1997; denied a rating in 
excess of 10 percent for shell fragment wound residuals, left 
upper arm, muscle group III, with scar, from September 18, 
1997; denied a compensable rating for shell fragment wound 
residuals, left lower arm, muscle group VII, with scar, prior 
to September 18, 1997; and denied a rating in excess of 10 
percent for shell fragment wound, left lower arm, muscle 
group VII, with scar, from September 18, 1997.  The veteran 
appealed these determinations to the United States Court of 
Veterans Appeals (Court).  

In a May 2004 Joint Motion for Remand, the parties requested 
that the Court vacate the Board's May 2003 decision 
pertaining to the denial of service connection for a back 
disability, the denial of a compensable rating for shell 
fragment wound residuals, left upper arm, muscle group III, 
with scar, prior to September 18, 1997, and the denial of a 
rating in excess of 10 percent for shell fragment wound 
residuals, left upper arm, muscle group III, with scar, from 
September 18, 1997, and remand the matter to the Board.  The 
parties did not disagree with regard to the part of the 
Board's decision that denied a compensable rating for shell 
fragment wound residuals, left lower arm, muscle group VII, 
with scar, prior to September 18, 1997; and denied a rating 
in excess of 10 percent for shell fragment wound, left lower 
arm, muscle group VII, with scar, from September 18, 1997.  
In May 2004, the Court granted the parties' Joint Motion and 
remanded the case to the Board for action consistent with the 
discussion in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  For the reasons explained below, the 
Board has determined that additional medical opinions are 
necessary in order to make a decision on the issues remanded 
by the Court.  

The veteran has asserted that he injured his back when a 
grenade blew up in his hand in April 1967, and in accordance 
with 38 U.S.C.A. § 1154(b), the Board will accept the 
veteran's statements in this regard.  However, in order to 
establish service connection for a disability, it must also 
be shown that the veteran currently has a back disability 
that was causally related to the incident in service.  

The veteran has stated that he was hospitalized for three 
months after the grenade incident for the removal of 
shrapnel.  A clinical record shows that the veteran was 
admitted on April 1, 1967 for fragment wounds to the left 
shoulder and left forearm.  No mention of a back injury was 
indicated.  On April 4, 1967, he was transferred to the 85th 
Evacuation Hospital.  Numerous attempts have been made to 
obtain records from this period of hospitalization; however, 
they are not available.  The veteran's service personnel 
records confirm that he was a patient beginning April 1, 
1967.  However, he was returned to duty as a cannoneer less 
than two months later, on May 23, 1967.  

Upon VA muscles examination in April 1996, the veteran gave a 
history of receiving medication for his back during his 
period of hospitalization in service.  He was diagnosed with 
a shrapnel injury to the left upper extremity and the lumbar 
spine.  His claims file was not available for review.  

Upon VA scars examination in December 2001, the veteran was 
diagnosed with sciatic nerve root peripheral neuropathy L4-S3 
with loss of sensation over the medial posterior calf and 
foot secondary to trauma from the grenade.  His claims file 
was reviewed by the examiner.  

Upon VA peripheral nerves examination in January 2002, the 
veteran was diagnosed with a herniated nucleus pulposus.  The 
examiner concluded that the time of the onset of the back 
disability was indeterminate.  

None of the three examinations discussed above was conducted 
by an orthopedic specialist.  The Board finds that an opinion 
from a specialist in this regard, based on a full review of 
the veteran's claims file, would be helpful in resolving the 
issue of entitlement to service connection for a back 
disability.  

With regard to the claims for higher ratings for shell 
fragment wound residuals, left upper arm, muscle group III, 
with scar, in the Joint Motion the parties noted that upon VA 
examination in April 1996, the examiner noted that the 
veteran's shell fragment wound residuals involved muscle 
groups II, III, V, IX, and XIX, and asserted that the Board 
did not properly consider 38 C.F.R. § 4.55(d) and (e) based 
on these clinical findings.  However, this statement was not 
based on a review of the veteran's service medical records 
which documented the initial injury and the other clinical 
findings do not comport with this.  Accordingly, the Board 
finds that another examination is necessary to ascertain the 
full extent of the veteran's left upper extremity disability 
that resulted from the shell fragment wound he sustained in 
service.  



Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed with regard to the issues of 
service connection for a back disability 
and increased ratings for the upper left 
arm shell fragment wound disabilities. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. § 3.159 and Quartuccio 
v. Principi, 16 Vet App 183 (2002), as 
well as all other applicable legal 
precedent are satisfied.

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
etiology of any currently diagnosed back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  After a thorough 
examination, and review of the medical 
records, in particular the service 
medical records, the examiner must render 
an opinion for the record as to whether 
it is at least as likely as not that the 
veteran has a current back disability as 
a result of a grenade injury conceded to 
have been sustained in service.  

3.  The veteran should be afforded a VA 
muscles examination to ascertain the 
extent of the muscular impairment 
associated with the veteran's shell 
fragment wound to the left upper 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination.  After a thorough 
examination, and review of the medical 
records, in particular the service 
medical records, the examiner should 
provide answers to the following 
questions:  

(a)  What muscle groups were involved in 
the veteran's initial shell fragment 
wound injury?  

(b)  Please list all muscle groups of the 
left upper extremity that are currently 
affected by the shell fragment wound 
injury sustained in service.

(c)  Please describe the nature and 
severity of muscular impairment 
associated with each muscle group listed 
above.  In particular, the examiner 
should comment on the degree of 
functional impairment that results from 
the disability.  

4.  After the above has been 
accomplished, the RO should readjudicate 
the claims.  If any of the determinations 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


